Chapman, J.
In the mortgage deed of Holbrook to McGregor, under which the tenant claims, the land first described is that which was conveyed to Holbrook by Chandler. This does not include the demanded premises. The following clause is then added: “ together with all the dwelling-house and building, with the appurtenances, situate thereon or thereto belonging.” The word “ appurtenances ” as here used refers to the appurtenances *295belonging to the house and building, and not to those belonging to the estate generally; for it is immediately followed by a general habendum clause relating to the whole estate, “with the privileges and appurtenances thereto belonging.” So that the deed conveys not only the whole land with its privileges and appurtenances expressly, but also mentions the house and building, with their appurtenances. We must apply to this deed the well established rule of construction stated in Salisbury v. Andrews, 19 Pick. 253, that every word shall be presumed to have been used for some purpose, and shall have some force and effect if it can. According to the strict technical signification of the word, land cannot be appurtenant to a house. But where a house is conveyed with its “ appurtenances,” the word must refer to land if it have any meaning, and the grantor must have used it to indicate land. The older authorities on this subject are collected in Smith v. Martin, 2 Saund. 400, note, and they hold that at least the garden, curtilage and close adjoining the house will pass. Strictly they pass as parcel of the house. The modern authorities are at least no more strict in their definitions of the word appurtenances than the more ancient ones. Such being the rule of construction, it must be held that the demanded premises passed with the house; forth ey consisted of a small close or curtilage adjoining it, prepared with considerable pains to be used with it, habitually used with it, and reasonably necessary to be held in connection with it and with the passage in the rear which was appurtenant to the estate. This passage had been made appurtenant to the estate by the indenture of October 11, 1846, by which the owners of several adjoining lots had agreed that it should be so used by each of them in connection with their respective lots, and by its having been prepared for such use and actually so used up to July 10,1854, when the mortgage was made. Judgment for the tenant.